DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 3, 2021 has been entered.
 Double Patenting
Applicant’s request for “this rejection be held in abeyance until the substantive merits of the presently pending case are addressed” is acknowledged.
Response to Amendment
The Amendment filed May 3, 2021 has been entered. Claims 1 and 3 – 15 are pending in the application with claim 2 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Final Action mailed February 3, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“cables” and “the bore being sealed” in claim 15.

Claim Objections
Claims 1 and 3 – 15 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 17: “the compressor” should read --the fluid compressor--.
Claim 1, last 2nd line; claim 4, line 2; claim 5, last line; claim 8, line 3 and line 4 and claim 10, line 2 and line 4: “fluid to be” should read --the fluid to be--.
Claim 6, last line: “the direction” should read --a direction--.
Claims 3 – 15 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said electronic component” in line 18. It is unclear if this recited electronic component is same or different from “at least one electronic component of the compressor” recited in line 17 the claim. It is suggested to amend this limitation as --said at least one electronic component of the fluid compressor--.
Claim 3 recites the limitation “several cavities” in line 2. It is unclear if the recited cavities are same or different from “at least one cavity” in line 16 of claim 1. For examination purposes, it is interpreted to be the same.
Claim 3 recites the limitation “said cavities” in line 4. It is unclear if the recited cavities are same or different from “at least one cavity” in line 16 of claim 1 or “several cavities” in line 2 of claim 3. 
Claim 4 recites the limitation “the cavity” in lines 1-2. It is unclear if this recited cavity is same or different from “at least one cavity” in line 16 of claim 1. It is suggested to amend this limitation as --the at least one cavity--.
Claim 6 recites the limitation “the integrated housing” or “said integrated housing” in lines 1-4. It is unclear if this recited integrated housing is same or different from “at least one integrated housing” in lines 16-17 of claim 1. It is suggested to amend this limitation as --the at least one integrated housing--.
Claim 6 recites the limitation “the wall” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the at least one electronic component” in line 3. It is unclear if this recited electronic component is same or different from “at least one electronic component of the compressor” recited in line 17 of claim 1. It is suggested to amend this limitation as --the at least one electronic component of the fluid compressor--.
Claim 7 recites the limitation “the upper face” and “the side” in lines 2 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “said bearing” in line 2. It is unclear if this bearing is same or different from the recited bearings in claim 9. It is suggested to amend this limitation as --said axial bearing--.
Claim 13 recites the limitations “the front” and “the back” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the passage of air” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “the passage” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claims 3 – 15 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 8,931,304 – herein after Beers) in view of Thompson et al. (US 9,537,363 – herein after Thompson) and Telakowski et al. (US 2010/0287958 – herein after Telakowski).
In reference to claim 1, Beers teaches a heat pump (10, in fig. 1; it is to be noted that the preamble of the claim recites the intended use of the claimed compressor system; compressor 10 of Beers is usable as a heat pump) including a two-stage, high speed fluid compressor (20/34 and 24/36) comprising: 
a case (25; this case is houses compressors and motor; Col. 2, lines 23-25) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30); 
a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on said shaft, said first compression wheel forming a first compression stage (as seen in fig. 1) and said second compression wheel forming a second compression stage (as seen in fig. 1); and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft, 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor, said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with the fluid to be compressed flowing in the channels. 

    PNG
    media_image1.png
    711
    1170
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Beers to show claim interpretation.
It is implicit that the compressor of Beers has electrical components, such as wires, circuit board. 
While Beers is silent on as to specific electrical components other than the motor and stator, as such is silent on as to the limitation “wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, said integrated housing extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall”, Thompson teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Thompson teaches the electric compressor, wherein the case (motor housing 50 + compressor housings) includes at its surface at least one 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the electrical components in Beers within a cavity of the case as taught by Thompson for the purpose of providing a waterproof, electrically insulated environment for the electrical connections and to provide easy access for a user to insert components and/or make connections between the controller cables and corresponding stator cables, as recognized by Thompson (col. 4, lines 62-67 and col. 5, lines 1-10).
Therefore, Beers, as modified, teaches the fuel compressor, wherein said integrated housing (using the teaching of Thompson) extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall.
Beers teaches the heat pump, wherein the inner wall of the inner housing has a circular cross-section.
Beers further remains silent on wherein the motor has hollows in its external face, said hollows forming with said inner wall said channels for flow of fluid to be compressed.
However, Telakowski teaches a two-stage compressor system (see figs. 2, 3 and ¶18), wherein the case includes a through inner housing (i.e. portion of casing 30 around motor stator section 36) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (only stator an inner wall (46) arranged to form, with the motor, channels (58) between at least the inner wall and the motor (see figs. 2 and 3), said channels extending between the first compression stage (with impeller 24) and the second compression stage (with impeller 26) allowing the motor to be cooled on contact with fluid (fluid flow 58) to be compressed flowing in the channels, and wherein the motor has hollows (58) in its external face spaced apart an entire circumference of the external face (in view of figs. 2 and 3) , said hollows forming with the inner wall (46) the channels for flow of fluid (flow 58) to be compressed (see figs. 2, 3 and ¶18).
It would have been obvious to the person of ordinary skill to modify the motor of Beers in the modified pump of Beers by providing its external face with hollows as taught by Telakowski for the purpose of cooling the stator portion of the motor more efficiently.
In reference to claim 3, Beers, as modified, teaches the heat pump, wherein (see figs. 2 and 3 of Thompson) the case includes, on a same surface defining its upper inner face (see fig. B below), several cavities each forming an integrated housing arranged to receive the at least one electronic component (105) of the compressor, said cavities being arranged at least above and at least on one side of the inner wall of the case (top side of the inner wall of the case 50).

    PNG
    media_image2.png
    1051
    974
    media_image2.png
    Greyscale

Figure B: Edited fig. 3 of Thompson to show claim interpretation.
In reference to claim 4, Beers, as modified, teaches the heat pump, wherein the cavity (in view of fig. 1 of Beers and fig. 2/3 of Thompson) extends longitudinally at least partially along the channels for the flow of fluid to be compressed to form a longitudinally extending integrated housing.
In reference to claim 5, Beers, as modified, teaches the heat pump, wherein the fluid compressor includes at least one plate (see fig. B above) arranged to receive the at least one electronic component of the compressor, said plate carrying, on its lower face, at least longitudinally extending electronic components (105), said plate being positioned above the upper inner face of the case, such that said 
In reference to claim 6, Beers, as modified, teaches the heat pump, wherein the integrated housing includes a strip spring (see figs. 3 & 5 of Thompson: 112+125; this structure is interpreted to be a strip spring because when fastener 125 is removed, lug 112 will show spring characteristic to some extent) arranged to keep the at least one electronic component disposed inside said integrated housing resting against the wall of the integrated housing in the direction of the inner wall.
In reference to claim 7, Beers, as modified, teaches the heat pump, wherein the fluid compressor includes an upper cover (165; of Thompson) for closing the upper face of the case, said upper cover being positioned on the side of the at least one electronic component (on the top side of the electrical components).
In reference to claim 8, Beers teaches the heat pump, wherein the motor includes a stator (40) and a rotor (38) and wherein there is provided at least one orifice (72; in fig. 2) arranged to allow fluid to be compressed flowing in the channels to enter the motor and to flow between the stator and the rotor and at least one orifice (64; in fig. 1) arranged to allow fluid to be compressed to exit the motor and to rejoin said channels after cooling the motor (as seen in fig. 1).
In reference to claim 9, Beers teaches the heat pump, wherein the shaft (58) is rotatably mounted on the case with at least a front radial bearing (56: journal a back radial bearing (56; on right in fig. 1) and an axial bearing (54).
In reference to claim 10, Beers teaches the heat pump, wherein there is provided at least one orifice (see fig. 2: flow path 50) arranged to allow fluid to be compressed flowing in the channels to flow in proximity respectively to the front radial bearing, the back radial bearing and the axial bearing, and at least one orifice (64; in fig. 1) arranged to allow fluid to be compressed to rejoin said channels after cooling said front radial bearing, back radial bearing and axial bearing.
In reference to claim 13, Beers teaches the heat pump, wherein the fluid compressor (see fig. A above) includes a front radial bearing bracket and a back radial bearing bracket, arranged to be positioned around the shaft, respectively at the front and at the back of the motor, wherein the front radial bearing bracket includes at least a first slot positioned facing a second slot provided on the front radial bearing {second slot being provided on the right side of the front radial bearing}, said first slot and said second slot being arranged to receive a front bearing O-ring joint, and in that wherein said back radial bearing bracket includes at least a third slot positioned facing a fourth slot provided on the back radial bearing {second slot being provided on the left side of the front radial bearing}, said third slot and said fourth slot being arranged to receive a back bearing O-ring joint (as seen in fig. A above or fig. 1: the O-rings “indicated by small circle schematic” can be seen in the asserted slots).
In reference to claim 14, Beers teaches the fuel cell, wherein the front radial bearing bracket comprises a fifth slot provided for passage of air (fluid), and a sixth slot provided for the passage of air (fluid) {as seen in fig. 1 or fig. A above: asserted bearing brackets have slots or means that allows the fluid to follow path 50a in order to cool the bearings; the working fluid in the system of Beers can be an air}.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Thompson, Telakowski and Beers et al. (US 2012/0051957 – herein after Beers II).
Regarding claim 11,
Beers, as modified, remains silent on the axial bearings being an aerodynamic bearing.
However, Beers II teaches a two stage compressor, wherein the axial bearing (40+38) is an aerodynamic bearing and wherein, on at least one of its faces, said bearing has first grooves (40) arranged to create an air film (see ¶16).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic axial bearing in Beers with aerodynamic axial bearing as taught by Beers II in order to obtain the predictable result of withstanding the axial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 12,
Beers, as modified, remains silent on
However, Beers II teaches a two stage compressor, wherein the front radial bearing (41) and the back radial bearing (41) are aerodynamic bearings and wherein, facing the front radial bearing and the back radial bearing, the shaft has second grooves arranged to create an air film (shaft has second grooves on its outer circumferential side).

    PNG
    media_image3.png
    1064
    1065
    media_image3.png
    Greyscale

Figure C: Edited fig. 1 of Beers II to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic radial bearings in Beers with aerodynamic radial bearings as taught by Beers II in order to obtain the predictable result of withstanding the radial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Thompson, Telakowski and Ishikawa et al. (US 2013/0294951 – herein after Ishikawa)
Beers, as modified, teaches the heat pump wherein (in Thompson, fig. 5) the case has a bore (160) arranged to allow the passage of cables (140) between the motor and the electronic components, 
Thompson remains silent on said bore being sealed.
However, Ishikawa teaches an electric compressor with a bore through which cable/glass terminal (26) passes in order to be connected to the motor. This bore is sealed by annotated “part A” in fig. D below.

    PNG
    media_image4.png
    845
    1160
    media_image4.png
    Greyscale

Figure D: Edited fig. 1 of Ishikawa to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to seal the bore in the modified pump of Beers using the teaching of Ishikawa for the purpose of preventing the fluid from entering/leaking into the place where electronic component(s) are provided.
Response to Arguments
The arguments filed May 3, 2021 with respect to claim 1 have been fully considered but they are not persuasive.
Argument: “Applicants submit that there is no teaching or suggestion in the applied art to modify the structure of Beers with the passages 58 of Telakowski as asserted in the Office Action. For example, the structure of Beers would require a substantial redesign to accommodate the passages 58 of Telakowski. Applicants assert that the Office Action fails to establish how or why one skilled in the art would selectively pick and choose the passages 58 from Telakowski and modify Beer to include these additional passages. One skilled in the art would not modify Beer to include passages around an entire circumference as the passages of Beer are directed to specific locations for cooling as discussed above and adding further passages would unnecessarily complicate the design and structure of Beer and the flow of the fluid therein.”
Examiner’s response: 
In response to the above applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is clear from Beers that the shaded portion (shown in fig. A above) is annular (in view of fig. 1) and the fluid flows in this shaded portion. The teaching of Telakowski requires the passages 58 of Telakowski to be located on the outer circumferential 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the last office action as well as in the current office action, one of ordinary skill in the art would provide the passages 58 of Telakowski on the motor’s external face (i.e. on the outer circumferential wall/housing of the stator) of Beers for the purpose of cooling the stator portion of the motor more efficiently. It is well known in the art that providing ribs in a manner taught by Telakowski increases the heat transfer efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funahashi, Kenji et al. (US 2003/020076) teaches a compressor system wherein the electrical components are received within a cavity/cavities provided on the outer circumferential wall of the casing surrounding the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746